

	

		II 

		109th CONGRESS

		1st Session

		S. 534

		IN THE SENATE OF THE UNITED STATES

		

			March 7, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to repeal the percentage depletion allowance for certain hardrock mines, and

		  for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Elimination of Double Subsidies for

			 the Hardrock Mining Industry Act of 2005.

		

			2.

			Repeal of percentage depletion allowance for certain hardrock

			 mines

			

				(a)

				In general

				Section 613(a) of the

			 Internal Revenue Code of 1986 (relating to percentage depletion) is amended by

			 inserting (other than hardrock mines located on lands subject to the

			 general mining laws or on land patented under the general mining laws)

			 after In the case of the mines.

			

				(b)

				General mining laws defined

				Section 613 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following:

				

					

						(f)

						General mining laws

						For purposes of subsection

				(a), the term general mining laws means those Acts which generally

				comprise chapters 2, 12A, and 16, and sections 161 and 162 of title 30 of the

				United States Code.

					.

			

				(c)

				Effective date

				The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2004.

			

			3.

			Abandoned mine reclamation fund

			

				(a)

				In general

				Subchapter A of chapter 98 of

			 the Internal Revenue Code of 1986 (relating to establishment of trust funds) is

			 amended by adding at the end the following:

				

					

						9511.

						Abandoned mine reclamation fund

						

							(a)

							Creation of Trust Fund

							There is established in the

				Treasury of the United States a trust fund to be known as the Abandoned

				Mine Reclamation Trust Fund (in this section referred to as

				Trust Fund), consisting of such amounts as may be appropriated

				or credited to the Trust Fund as provided in this section or section

				9602(b).

						

							(b)

							Transfers to Trust Fund

							There are hereby

				appropriated to the Trust Fund amounts equivalent to 25 percent of the

				additional revenues received in the Treasury by reason of the amendments made

				by section 2 of the Elimination of Double

				Subsidies for the Hardrock Mining Industry Act of 2005.

						

							(c)

							Expenditures from Trust Fund

							

								(1)

								In general

								Amounts in the Trust Fund

				shall be available, as provided in appropriation Acts, to the Secretary of the

				Interior for—

								

									(A)

									the reclamation and

				restoration of lands and water resources described in paragraph (2) adversely

				affected by mineral (other than coal and fluid minerals) and mineral material

				mining, including—

									

										(i)

										reclamation and restoration

				of abandoned surface mine areas and abandoned milling and processing

				areas,

									

										(ii)

										sealing, filling, and

				grading abandoned deep mine entries,

									

										(iii)

										planting on lands adversely

				affected by mining to prevent erosion and sedimentation,

									

										(iv)

										prevention, abatement,

				treatment, and control of water pollution created by abandoned mine drainage,

				and

									

										(v)

										control of surface

				subsidence due to abandoned deep mines, and

									

									(B)

									the expenses necessary to

				accomplish the purposes of this section.

								

								(2)

								Lands and water resources

								

									(A)

									In general

									The lands and water

				resources described in this paragraph are lands within States that have land

				and water resources subject to the general mining laws or lands patented under

				the general mining laws—

									

										(i)

										which were mined or

				processed for minerals and mineral materials or which were affected by such

				mining or processing, and abandoned or left in an inadequate reclamation status

				before the date of the enactment of this section,

									

										(ii)

										for which the Secretary of

				the Interior makes a determination that there is no continuing reclamation

				responsibility under State or Federal law, and

									

										(iii)

										for which it can be

				established to the satisfaction of the Secretary of the Interior that such

				lands or resources do not contain minerals which could economically be

				extracted through remining of such lands or resources.

									

									(B)

									Certain sites and areas excluded

									The lands and water

				resources described in this paragraph shall not include sites and areas which

				are designated for remedial action under the Uranium Mill Tailings Radiation

				Control Act of 1978 (42 U.S.C. 7901 et seq.) or which

				are listed for remedial action under the Comprehensive Environmental Response

				Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.).

								

								(3)

								General mining laws

								For purposes of paragraph

				(2), the term general mining laws means those Acts which generally

				comprise chapters 2, 12A, and 16, and sections 161 and 162 of title 30 of the

				United States Code.

							.

			

				(b)

				Conforming amendment

				The table of sections for

			 subchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following:

				

					

						Sec. 9511. Abandoned Mine

				Reclamation Trust

				Fund.

					

					.

			

